Citation Nr: 1414957	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  07-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as due to exposure to dust, petroleum products, or herbicides during active service. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for depressive disorder not otherwise specified (NOS) as secondary to prostate cancer and anxiety disorder NOS, due to military combat stressors, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

These matters come before the Board of Veterans Appeals (Board) on appeal from a January 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In June 2010, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in December 2010, when the claim of entitlement to service connection for sarcoidosis was reopened.  However, the December 2010  Board decision remanded the claim for sarcoidosis, on the merits, and remanded the claim of entitlement to service connection for PTSD.  Specifically, the December 2010 Board remand directed the RO to obtain records from the Social Security Administration (SSA), private treatment records from Dr. B. L., to provide a VA examination in conjunction with the Veteran's sarcoidosis claim, and subsequent re-adjudication of each claim.  Pursuant to the Board's December 2010 remand instructions, the RO sent the Veteran a December 2010 letter requesting that he return the enclosed authorization form, for Dr. B. L., to allow VA to obtain such records on his behalf.  The Veteran responded to this letter by providing copies of the requested records.  Additionally, the record reflects that the RO, in February 2011, obtained SSA records.  Also, in February 2011, the Veteran was afforded a VA respiratory examination.  Finally, the RO re-adjudicated the claims and issued an October 2013 supplemental statement of the case.  Thus, the board finds that there was been substantial compliance with the December 2010 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  However, as discussed below, the Board finds that additional development is necessary.  

Finally, there is evidence in the record to raise an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) as the record indicates the Veteran applied for disability benefits from the Social Security Administration (SSA).  Specifically, on a disability report from SSA the Veteran stated that, due to his sarcoidosis, combined with his incontinence problem, which began after prostate surgery, it became impossible for him to work in his trade.  Additionally, a review of the Veterans Benefits Management System (VBMS), electronic claims processing system, shows the Veteran filed a TDIU claim in January 2014, as part of his claim for an increased rating for depressive disorder NOS as secondary to prostate cancer, and anxiety disorder NOS, due to military combat stressors.  The Board is cognizant of the Court of Appeals for Veterans Claims holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  However, while the Board notes the Veteran is service-connected for a prostate disability, the prostate disability is not before the Board, and the TDIU claim, may be at least in part, connected to this claim, the holding in Rice is not for application in the present case. 

Thus, the issue of entitlement to a TDIU, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).

Initially, the Board notes that in an October 2013 rating decision, the RO granted an increase for depressive disorder NOS as secondary to prostate cancer, and anxiety disorder NOS, due to military combat stressors.  A review of the VBMS system reveals that the Veteran submitted a January 2014 of notice of disagreement, as to the October 2013 rating decision.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim of an increased evaluation depressive disorder NOS as secondary to prostate cancer, and anxiety disorder NOS, due to military combat stressors, must be remanded for an issuance of a statement of the case.

As described in the Introduction, the Veteran was afforded a VA examination in February 2011.  The examiner indicated, in part, that she did not think there was any credible evidence that proved the Veteran had sarcoidosis while still in active duty or within the first year post discharge since no treatment was sought in the 9 year gap between the Veteran's separation from service and his diagnosis of sarcoidosis.  This statement reflects a lack of consideration regarding Veteran's lay statements asserting continuity of symptomology during and since active service by the February 2011 VA examiner.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Specifically, in June 2010 testimony, the Veteran explained he first noticed symptoms in 1969 and that he sought treatment for shortness of breath while in service but because he did not receive a diagnosis he never thought anything more about it.  This is supported by the Veteran's October 2003 testimony, in which he testified that he first noticed shortness of breath and lack of stamina upon returning from Vietnam.  In October 2003 the Veteran further testified, after he separated from service he underwent flight training and felt his symptoms were due to a lack of rigorous daily training and other personal habits, and resolved that they would go away when he increased his daily activity and physical training.   Thus, as the February 2011 VA examination is inadequate, the claim must be remanded for a new opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As described above, in October 2003 and June 2010 testimony, the Veteran stated he sought treatment for shortness of breath at McDonald Army Hospital in Fort Eustis, Virginia.  Although, the Board notes that the Veteran's separation examination bears a stamp from McDonald Army Hospital, the record does not show that the RO submitted a specific request for additional clinical records from McDonald Army Hospital.  Therefore, the Board finds an attempt to obtain any outstanding clinical records pertaining to treatment for shortness of breath from McDonald Army Hospital is warranted.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  All attempts to obtain these records should be documented in the claims file.  Moreover, if the records cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining all actions taken to obtain the requested records and notice should be sent to the Veteran and his representative.

In June 2010 testimony, the Veteran stated he attends treatment twice a week at the Vet Center.  Additionally, a letter from the Indianapolis Vet Center, dated June 2010, indicated numerous dates in 2009 and 2010, in which the Veteran participated in treatment.  Indianapolis Vet Center records dated from January 2006 to June 2007 have been obtained by VA and associated with the claims file.  Additionally, Indianapolis Vet Center records, dated from February 2006 to August 2009 have been received from SSA.  Thus, on remand Indianapolis Vet Center records since August 2009 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Finally, the Board observes that, although the Veteran was furnished with authorization forms to complete and return if he wished VA to obtain additional private medical records on his behalf, pursuant to the December 2010 Board remand, review of the claims folder shows that, additional relevant private treatment records may exist.  Specifically, SSA records obtained by VA in February 2011 indicate treatment for sarcoidosis from Dr. D. W.  Treatment records until April 2009 from Dr. D. W. have been obtained via SSA; however, the Veteran also indicated on SSA forms he had a future appointment scheduled.  The Veteran also indicated on SSA forms, treatment from Dr. K. W. for PTSD between the summer of 2002 to September 2004.  VA has associated with the record, a letter from Dr. K. W., dated June 2005, but has not obtained any treatment records.  Thus, on remand the Veteran should be offered a second opportunity to provide VA with authorization and consent forms to allow VA to obtain the Veteran's private treatment records, since April 2009, from Dr. D. W. for sarcoidosis, and from Dr. K. W. for PTSD, from summer 2002 to September 2004,on his behalf.  If the Veteran provides the requested authorization, two attempts should be made to obtain the relevant private treatment records, otherwise a formal finding should be made as to why a second request for such records would be futile and provide notice of such to the Veteran and his representative.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pursuant to the notice of disagreement received in January 2014, as to the October 2013 rating decision, which the Veteran is appealing for an increased evaluation depressive disorder NOS as secondary to prostate cancer, and anxiety disorder NOS, due to military combat stressors.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2013). 

Only if the Veteran completes an appeal with respect to these issues by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Obtain any clinical records related to the Veteran's treatment for shortness of breath from McDonald Army Hospital.  All attempts to obtain these records should be documented in the claims file.  Moreover, if the records cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining all actions taken to obtain the requested records and notice should be sent to the Veteran and his representative.

3.  Obtain Indianapolis Vet Center records, since August 2009 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records, since April 2009, from Dr. D. W. for sarcoidosis, and dated from summer 2002 to September 2004, from Dr. K. W. for PTSD, or from any other identified treatment provider.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must inform the Veteran of the records that were not obtained, tell the Veteran what steps were taken to obtain them, and tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  

5.  Thereafter, obtain an addendum opinion from the VA examiner who authored the February 2011 VA examination report, or, if the February 2011 VA examiner is unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis is etiologically related to active service, to include as due to in-service exposure to herbicides, dust, petroleum products, or otherwise related to any event, injury or disease in service.  In rendering the requested opinion, the examiner must consider the Veteran's statements asserting continuity of symptomatology during and since service.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

